|N THE SUPREME COURT OF PENNSYLVAN|A
ln the l\/|atter of : No. 2348 Disciplinary Docket No. 3
l\/|lKEL PETER EGGERT : File Reference No. C4-16-884
: Board of Disciplinary Appeals Appointed
: loy the Supreme Court of Texas at Docket
: No. 35970
: Attorney Registration No. 90772

: (Out of State)

ORDER

 

PER CUR|AM

AND NOW, this 30th day of l\/|arch, 2017, having failed to reply to this Court’s
directive of Fe|oruary 13, 2017, to provide reasons against the imposition of reciprocal
discipline, l\/|ikel Peter Eggert is disbarred from the practice of law in this

Commonwealth. He is directed to comply with all the provisions of Pa.R.D.E. 217.